Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Hermanson on 8/17/21.
The application has been amended as follows:
12. (Currently Amended) The optical flow cytometer according to claim 1, wherein the second lens group has a numerical aperture bigger than the numerical aperture of the first lens group.


Allowable Subject Matter

Claims 1, 3-6 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a unitary photodetector for detecting the epifluorescence light coming from the first lens group; and at least one of the following measurement modules includes: a light scattering measurement module comprising a second lens group for collecting light emerging from the flowcell, and at least one scattering detection channel comprising a unitary photodetector for detecting scattered light coming from the second lens group and a diaphragm for selecting light along at least one direction, the second lens group being designed to collect the forward scattered light which is scattered by the blood cells flowing at angle of 5 degrees or less than 5 degrees with respect to the illumination beam divergence, the scattered light being related to the volume of the blood cells; and -an axial light losses measurement module” along with all other limitations of the claim. 

 

Claims 3-6 and 9-14 are allowable due to their dependencies. 
The closest references, Shoor (EP0121261)(hereinafter Shoor) and Durack et al. (US 20050112541 A1) [cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886